               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                   CIVIL CASE NO. 1:19-cv-00034-MR


ELI ALVAREZ,                )
                            )
               Plaintiff,   )
                            )                            MEMORANDUM OF
     vs.                    )                            DECISION AND ORDER
                            )
FNU DAVIS, et al.,          )
                            )
               Defendants.  )
___________________________ )

       THIS MATTER comes before the Court on Defendants’ Motion for

Summary Judgment. [Doc. 36].

I.     PROCEDURAL BACKGROUND

       Pro se Plaintiff Eli Alvarez (“Plaintiff”) brings this action pursuant to 42

U.S.C. § 1983 for violation of his civil rights while incarcerated at Marion

Correctional Institution (“Marion”). [Doc. 1]. Plaintiff amended his complaint

before the Court conducted its initial review.1 [Doc. 10]. In his Amended

Complaint, Plaintiff named the following Defendants, in their individual and

official capacities: (1) FNU Davis, identified as a correctional officer at

Marion; (2) FNU Morris, identified as a correctional officer at Marion; (3)


1Plaintiff’s original Complaint was signed under penalty of perjury, [Doc. 1 at 7], but his
Amended Complaint was not, [see Doc. 10].


         Case 1:19-cv-00034-MR Document 43 Filed 09/13/21 Page 1 of 19
Thomas Hamilton, identified as a Unit Manager at Marion; (4) FNU James,

identified as a Unit Manager and PREA2 Investigator at Marion; (5) FNU

Ervin, identified as an Assistant Superintendent of Programs and PREA

support personnel at Marion; (6) Donny Watkins, identified as Assistant

Superintendent at Marion; and (7) Hubert Corpening, identified as

Superintendent of Marion. [Id. at 2-4]. Plaintiff alleged that Defendants

violated his rights under the Eighth and Fourteenth Amendments in relation

to an alleged sexual assault on October 8, 2018. Plaintiff claimed that

Defendants Davis and Morris sexually assaulted while Plaintiff was

restrained to a table in a prison conference room for a tort hearing. Plaintiff

claimed that Defendants Hamilton, James, Ervin, and Corpening delayed in

responding to and/or investigating Plaintiff’s report of sexual assault to allow

Plaintiff’s injuries to heal and to cover up the assault. Plaintiff claimed that

Defendant Watkins knew the assault was going to occur and encouraged

Defendants Davis and Morris to assault Plaintiff. Finally, Plaintiff claimed

that the alleged acts by all Defendants were in retaliation for Plaintiff’s

numerous complaints and grievances and for Plaintiff providing information




2PREA stands for the Prison Rape Elimination Act, 34 U.S.C. § 30301. It seeks to
establish “zero tolerance” for the incidence of prison rape. The purpose of this Act is to
protect inmates in correctional facilities from sexual abuse and sexual assault. Gadeson
v. Reynolds, No. 2:08-3702-CMC-RSC, 2009 WL 4572872, at *3 (D.S.C. Dec. 4, 2009).
                                            2

        Case 1:19-cv-00034-MR Document 43 Filed 09/13/21 Page 2 of 19
regarding staff bringing contraband, cell phones, and drugs into the prison.

[Id. at 6-10].

         Based on these allegations, Plaintiff’s Amended Complaint survived

this Court’s initial review under 28 U.S.C. §§ 1915(e)(2) and 1915A as to his

Eighth Amendment sexual assault claim against Defendants Morris and

Davis, his Eighth Amendment failure to protect claim against Defendant

Watkins, and his First Amendment retaliation claim against all Defendants.3

[Doc. 11].

         On February 5, 2021, Defendants moved for summary judgment of

pursuant to Rule 56 of the Federal Rules of Civil Procedure. [Doc. 36]. In

support of their summary judgment motion, Defendants submitted a

memorandum; Affidavits of Nicholas Davis, Bradley Morris, Thomas

Hamilton, Jeffrey James, and Donald Watkins; Plaintiff’s grievance records;

the Incident Report for the subject incident; photographs of Plaintiff; a letter

from Marion Police Department Detective Russell J. Hink declining to

investigate Plaintiff’s written complaint; an NCDPS PREA Incident Detail

Report related to the incident; Defendants’ discovery responses;

unpublished case law; and video footage of the alleged sexual assault.



3   Plaintiff’s remaining claims were dismissed on initial review. [Doc. 11 at 11].

                                                3

           Case 1:19-cv-00034-MR Document 43 Filed 09/13/21 Page 3 of 19
[Docs. 37, 38, 38-1 through 38-14; see Docs. 39, 41].

      The Court entered an order in accordance with Roseboro v. Garrison,

528 F.2d 309 (4th Cir. 1975), advising Plaintiff of the requirements for filing

a response to the summary judgment motion and of the manner in which

evidence could be submitted to the Court. [Doc. 40]. The Plaintiff was

specifically advised that he “may not rely upon mere allegations or denials of

allegations in his pleadings to defeat a summary judgment motion.” [Id. at

2]. Rather, he must support his assertion that a fact is genuinely disputed

by “citing to particular parts of materials in the record, including depositions,

documents, electronically stored information, affidavits or declarations,

stipulation (including those made for purposes of the motion only),

admissions, interrogatory answers, or other materials.” [Id. (citing Fed. R.

Civ. P. 56(c)(1)(a))]. The Court further advised that, “[i]f Plaintiff has any

evidence to offer to show that there is a genuine issue for trial,” “he must now

present it to this Court in a form which would otherwise be admissible at trial,

i.e., in the form of affidavits or unsworn declarations.”

            An affidavit is a written statement under oath; that is,
            a statement prepared in writing and sworn before a
            notary public. An unsworn statement, made and
            signed under the penalty of perjury, may also be
            submitted.      Affidavits or statements must be
            presented by Plaintiff to this Court no later than
            fourteen (14) days from the date of this Order and
            must be filed in duplicate.
                                        4

       Case 1:19-cv-00034-MR Document 43 Filed 09/13/21 Page 4 of 19
[Id. at 2-3 (citing Fed. R. Civ. P. 56(c)(4))].

       Plaintiff did not respond to Defendants’ summary judgment motion.4

Plaintiff’s forecast of evidence, therefore, consists of the allegations in

Plaintiff’s original Complaint and the averments in the Affidavits attached to

Plaintiff’s Amended Complaint made on Plaintiff’s personal knowledge.

       This matter is now ripe for adjudication.

II.    STANDARD OF REVIEW

       Summary judgment shall be granted “if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” FED. R. CIV. P. 56(a). A factual dispute is

genuine “if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). A fact is material only if it might affect the outcome of the suit under

governing law. Id.


4Because Plaintiff’s original Complaint was signed under penalty of perjury, it is
considered for its evidentiary value here despite being superseded by Plaintiff’s Amended
Complaint. See Goodman v. Diggs, 986 F.3d 493, 498 (4th Cir. 2021) (holding the district
court erred in failing to consider a prisoner plaintiff’s verified, though superseded,
complaints as affidavits on summary judgment). The original Complaint was made
against Defendants Davis and Morris, only, for their alleged sexual assault. [Doc. 1].
Although Plaintiff’s Amended Complaint was not verified, Plaintiff submitted two
substantially similar affidavits with his Amended Complaint. [Doc. 10-1 at 38-41, 49-53].
Plaintiff prepared these Affidavits “for the purpose of allowing the magistrate/Attorney
General to determine if there is probable cause to charge” the Defendants. [Id. at 53].
The Affidavits allege facts consistent with Plaintiff’s original Complaint and are, therefore
not separately considered below.
                                             5

         Case 1:19-cv-00034-MR Document 43 Filed 09/13/21 Page 5 of 19
      The movant has the “initial responsibility of informing the district court

of the basis for its motion, and identifying those portions of the pleadings,

depositions, answers to interrogatories, and admissions on file, together with

the affidavits, if any, which it believes demonstrate the absence of a genuine

issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)

(internal citations omitted).

      Once this initial burden is met, the burden shifts to the nonmoving

party. The nonmoving party “must set forth specific facts showing that there

is a genuine issue for trial.” Id. at 322 n.3. The nonmoving party may not

rely upon mere allegations or denials of allegations in his pleadings to defeat

a motion for summary judgment. Id. at 324. Rather, the nonmoving party

must oppose a proper summary judgment motion with citation to

“depositions, documents, electronically stored information, affidavits or

declarations, stipulations …, admissions, interrogatory answers, or other

materials” in the record. See id.; Fed. R. Civ. P. 56(c)(1)(a). Namely, the

nonmoving party must present sufficient evidence from which “a reasonable

jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at

248; accord Sylvia Dev. Corp. v. Calvert County, Md., 48 F.3d 810, 818 (4th

Cir. 1995).




                                       6

        Case 1:19-cv-00034-MR Document 43 Filed 09/13/21 Page 6 of 19
       When ruling on a summary judgment motion, a court must view the

evidence and any inferences from the evidence in the light most favorable to

the nonmoving party. Anderson, 477 U.S. at 255. Facts, however, “must be

viewed in the light most favorable to the nonmoving party only if there is a

‘genuine’ dispute as to those facts.” Scott v. Harris, 550 U.S. 372, 380

(2007). As the Supreme Court has emphasized,

             “[w]hen the moving party has carried its burden under
             Rule 56(c), the opponent must do more than simply
             show there is some metaphysical doubt as to the
             material facts …. Where the record taken as a whole
             could not lead a rational trier of fact to find for the
             nonmoving party, there is no ‘genuine issue for trial.’”
             Matsushita Elec. Industrial Co. v. Zenith Radio Corp.,
             475 U.S. 574, 586-87, 106 S. Ct. 1348 (1986)
             (footnote omitted). “[T]he mere existence of some
             alleged factual dispute between the parties will not
             defeat an otherwise properly supported motion for
             summary judgment; the requirement is that there be
             no genuine issue of material fact.” Anderson v.
             Liberty Lobby, Inc., 477 U.S. 242, 247-28, 106 S. Ct.
             2505 (1986). When opposing parties tell two
             different stories, one of which is blatantly
             contradicted by the record, so that no reasonable jury
             could believe it, a court should not adopt that version
             of the facts for purposes of ruling on a motion for
             summary judgment.

Scott v. Harris, 550 U.S. 372, 380, 127 S. Ct. 1769, 1776 (2007).

III.   FACTUAL BACKGROUND

       The forecast of evidence, in the light most favorable to the non-movant,

is as follows.
                                        7

        Case 1:19-cv-00034-MR Document 43 Filed 09/13/21 Page 7 of 19
      Plaintiff was assigned to restrictive housing, E-Unit, on January 8,

2018 for assaulting staff with a weapon and he remained there at all relevant

times. [Doc. 38-10 at 7]. From January 1, 2018 to January 31, 2019, Plaintiff

filed 17 grievances.    Plaintiff made “a plethora of false allegations and

unfounded accusations” regarding staff sexual harassment, staff sexual

abuse, staff contraband, staff retaliation during pending litigation, staff

intimidation, and problems and interference with Plaintiff’s food trays. [Id. at

5]. None of these claims were substantiated. [See id.].

      At the relevant times, Defendants Nicholas Davis and Bradley Morris

were Correctional Officers at Marion. [Doc. 38-1 at ¶ 3: Davis Aff.; Doc. 38-

2 at ¶ 3: Morris Aff.]. Defendant Thomas Hamilton was an Assistant Housing

Unit Manager, [Doc. 38-3 at ¶ 3: Hamilton Aff.]; Defendant James was a

Correctional Housing Unit Manager, [Doc. 38-7 at ¶ 3: James Aff.];

Defendant Mark Ervin was a Program Director, PREA Support Person, and

Victim Services Coordinator, [Doc. 38-10 at 4]; Defendant Donald Watkins

was the Assistant Superintendent at Marion, [Doc. 38-11at ¶ 3: Watkins Aff.];

and Defendant Hubert Corpening was the Superintendent at Marion, Doc.

38-10 at 4].

      Plaintiff, in his verified complaint, alleges that on October 8, 2018,

Defendants Davis and Morris escorted Plaintiff to a hearing for tort claims by


                                       8

       Case 1:19-cv-00034-MR Document 43 Filed 09/13/21 Page 8 of 19
Plaintiff involving these Defendants. Plaintiff alleges that Defendants Davis

and Morris were “very upset” about the hearing and decided to retaliate

against Plaintiff. Plaintiff alleges that after the hearing, while he was “fully

restrained with cuffs, chain, and leg irons,” Defendant Morris grabbed

Plaintiff’s buttocks and Defendant Davis jumped on top of Plaintiff, pinning

him face down on the table with his forearm and rubbing his penis against

Plaintiff’s back. Plaintiff alleges that he called for help, but no one responded

because they were in a back room with a closed door. [Id. at 2, 4-5].

      Defendants, on the other hand, forecast the following evidence

regarding this alleged incident. On October 8, 2018, Defendants Davis and

Morris escorted Plaintiff to a conference room for a tort claim hearing. [Id. at

¶ 10; Doc. 38-2 at ¶ 10]. Defendant Morris secured Plaintiff’s feet to the

bottom bar of the table prior to the hearing.         [Id.].   After the hearing

concluded, Defendants Davis and Morris entered the conference room,

removed the restraints that were securing Plaintiff to the table, and escorted

Plaintiff back to his assigned cell. [Id.]. Defendant Morris then removed

Plaintiff’s restraints and secured Plaintiff’s door and Defendants returned to

their normal duties. [Id.]. There were no hostile words or actions exchanged

between Defendants and Plaintiff during these events or any use of force or

sexual misconduct by Defendants. [Id. at ¶¶ 11-13; Doc. 38-2 at ¶¶ 11-13].


                                        9

       Case 1:19-cv-00034-MR Document 43 Filed 09/13/21 Page 9 of 19
In support of their summary judgment motion, Defendants submitted video

footage of the hearing and the movement of Plaintiff to and from the hearing.

The footage, which lasts approximately 45 minutes, is wholly consistent with

the sworn testimony of Defendants Morris and Davis.

     The video footage entirely contradicts Plaintiff’s forecast of evidence

on this claim and shows that no assault occurred. Moreover, Plaintiff’s other

claims depend on the assault having occurred. Because a plaintiff cannot

defeat summary judgment by presenting evidence that is blatantly

contradicted by the record as a whole, the Court cannot adopt Plaintiff’s

version of the facts for the purpose of ruling on this motion. See Scott, 550

U.S. at 380, 127 S. Ct. at 1776.

     Plaintiff submitted a grievance on October 11, 2018. [Doc. 38-3 at ¶

10]. The grievance alleged an incident occurring on October 8, 2018 in the

Upper E-Unit conference room that implicated the NCDPS Inmate and

Sexual Abuse and Sexual Harassment Policy (“PREA Policy”). [See id.].

The grievance was screened, and a Step One response completed the same

day. [Id.]. The grievance was then forwarded to Step Two for a formal

response and reported to the PREA compliance manager. [Id.]. The PREA

compliance manager assigned Defendant James to investigate the incident.




                                     10

       Case 1:19-cv-00034-MR Document 43 Filed 09/13/21 Page 10 of 19
[Id.]. Defendant Ervin was assigned as Plaintiff’s PREA Support Person

(“PSP”). [Doc. 38-10 at 5].

      Defendant James interviewed the Plaintiff so that Plaintiff could provide

additional information or evidence regarding the incident. Plaintiff declined

to provide an additional written statement. [Doc. 38-7 at ¶ 11]. On October

24, 2018, a nurse performed a medical screening of Plaintiff. The nurse

noted that there were no injuries, deformities, swelling, or bruising to

Plaintiff’s wrists, ankles, or abdomen where Plaintiff claimed to have injuries.

[Doc. 38-8 at 5; Doc. 38-7 at ¶ 12]. Defendant James confirmed that Plaintiff

was seen by medical staff for a sick call on October 10, 2018. [Doc. 38-7 at

¶ 12]. At this visit, Plaintiff requested to renew some medications and denied

any further medical needs at that time. [Doc. 38-8 at 5]. Photographs of

Plaintiff were taken on October 30, 2018.5 [Doc. 38-8 at 35-39; Doc. 38-7 at

¶ 12]. Defendant James interviewed Defendants Davis and Morris and

others who were present around the conference room at the relevant times.

[Doc. 38-7 at ¶ 13]. The witnesses stated that correctional staff, including

Defendants Davis and Morris, did not engage in sexually inappropriate

conduct toward Plaintiff. [Id. at ¶ 14]. Defendant James also reviewed the


5 Defendants submitted copies of these photographs of Plaintiff in support of their
summary judgment motion. The quality of the photographs, however, is too poor to aid
the Court in the decisional process here.
                                         11

       Case 1:19-cv-00034-MR Document 43 Filed 09/13/21 Page 11 of 19
video footage, which showed that the incident Plaintiff alleged did not occur.

[Doc. 38-7 at ¶¶ 15-18]. The investigation showed that Plaintiff’s allegations

were unfounded, and the incident simply did not occur. [Doc. 38-3 at ¶¶ 10,

19]. Defendant Corpening reviewed the investigation findings and concluded

that the matter “was unfounded and did not occur.” [Doc. 38-8 at 6]. On

January 7, 2019, after Regional Director Robert Bullis concurred in

Defendant James’ findings, Defendant Hamilton charged Plaintiff with filing

a false PREA report. [Doc. 38-3 at ¶ 10; Doc. 38-10 at 5]. Plaintiff’s housing

status did not change as a result of the alleged assault or subsequent

investigation. [See Doc. 38-10 at 7].

      On October 24, 2018, Defendant Hamilton received another grievance

from Plaintiff alleging the same October 8, 2018 incident. [Doc. 38-3 at ¶

11]. Defendant Hamilton provided the Step One response and advised

Plaintiff that his grievance was forwarded for appropriate action pursuant to

the PREA Policy. [Id.]. On the same day, Defendant Hamilton notified

medical and Plaintiff was evaluated. [Id.]. On October 25, 2018, Plaintiff

submitted another similar grievance, which Defendant Hamilton handled in

the same manner as Plaintiff’s second grievance. [Id. at ¶ 12].

      Defendant Ervin recalls meeting with Plaintiff on three occasions as

Plaintiff’s PSP for the instant PREA complaint. Ervin met with Plaintiff on


                                        12

       Case 1:19-cv-00034-MR Document 43 Filed 09/13/21 Page 12 of 19
October 26, 2018 and on November 16, 2018 to inform Plaintiff that Ervin

was Plaintiff’s PSP. On January 10, 2019, Defendant Ervin met with Plaintiff

to inform Plaintiff that his PREA complaint had been investigated and

determined to be unfounded. [Doc. 38-10 at 5].

      Defendant Watkins, the Assistant Superintendent, does not recall

Plaintiff making allegations of staff sexual abuse to him at any time. [Doc.

38-11 at ¶ 11]. Had Plaintiff communicated such allegations to Watkins, they

would have been documented in the investigatory materials.                 [Id.].

Defendant Watkins also does not recall Plaintiff or any other inmates ever

making any such allegations regarding Defendants Davis or Morris. [Id. at ¶

12]. Defendant Watkins was not involved in the PREA investigation in any

way, other than being notified that it was being conducted. [Id. at ¶ 13].

IV.   DISCUSSION

      In support of their motion for summary judgment, Defendants argue

that sovereign immunity bars Plaintiff’s official capacity claims, that

Defendants Davis and Morris did not sexually assault Plaintiff, that Plaintiff’s

failure to protect and retaliation claims fail, and that Defendants are entitled

to qualified immunity on Plaintiff’s individual capacity claims because no

constitutional violations occurred. [Doc. 37].




                                       13

       Case 1:19-cv-00034-MR Document 43 Filed 09/13/21 Page 13 of 19
      A.    Sovereign Immunity

      Plaintiff sues Defendants in their individual and official capacities.

[Doc. 10 at 2-4]. A suit against a state official in his official capacity is

construed as against the state itself. Will v. Michigan Dep’t of State Police,

491 U.S. 58, 71 (1989). It is well settled that neither a state nor its officials

acting in their official capacities are “persons” subject to suit under 42 U.S.C.

§ 1983. Id.; see Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 n.55

(1978). Moreover, the Eleventh Amendment generally bars lawsuits by

citizens against non-consenting states brought either in state or federal

courts. See Alden v. Maine, 527 U.S. 706, 712-13 (1999); Seminole Tribe

of Florida v. Florida, 517 U.S. 44, 54 (1996).

      Although Congress may abrogate the states’ sovereign immunity, it

has not chosen to do so for claims under 42 U.S.C. § 1983. See Quern v.

Jordan, 440 U.S. 332, 343 (1979). Likewise, North Carolina has not waived

its sovereign immunity by consenting to be sued in federal court for claims

brought under 42 U.S.C. § 1983. See generally, Mary’s House, Inc. v. North

Carolina, 976 F.Supp.2d 691, 697 (M.D.N.C. 2013) (claim under 42 U.S.C.

§ 1983 barred by sovereign immunity of North Carolina).               As such,

Defendants are entitled to summary judgment on Plaintiff’s official capacity

claims.


                                       14

       Case 1:19-cv-00034-MR Document 43 Filed 09/13/21 Page 14 of 19
      B.     Sexual Assault Claim against Defendants Morris and Davis

      The Eighth Amendment prohibits the infliction of “cruel and unusual

punishments,” U.S. CONST. amend. VIII, and protects prisoners from the

“unnecessary and wanton infliction of pain.” Whitley v. Albers, 475 U.S. 312,

319 (1986). The Eighth Amendment also protects inmates from sexual

abuse.     Schwenk v. Hartford, 204 F.3d 1187, 1196-97 (9th Cir. 2000);

Jackson v. Holley, 666 Fed. App’x 242, 244 (4th Cir. 2016) (“There can be

little doubt that sexual abuse is repugnant to contemporary standards of

decency, and that allegations of sexual abuse can amount to an Eighth

Amendment violation.”). “The Supreme Court has held, however, that ‘not

every malevolent touch by a prison guard gives rise to a federal cause of

action.’” Jackson, 666 Fed. App’x at 244 (citing Wilkins v. Gaddy, 559 U.S.

34, 37, 130 S. Ct. 1175 (2010)). “An inmate who complains of a push or a

shove that causes no discernible injury almost certainly fails to state a valid

excessive force claim.” Wilkins, 559 U.S. at 38, 130 S. Ct. 1175 (internals

quotation marks omitted).

      Here, the relevant forecast of evidence shows that no sexual assault

occurred. Defendants Davis and Morris escorted Plaintiff to and from the tort

hearing without incident.      The video of the time period and location

encompassing the alleged assault conclusively shows that Plaintiff’s


                                       15

         Case 1:19-cv-00034-MR Document 43 Filed 09/13/21 Page 15 of 19
allegations are not true. No reasonable jury could find in Plaintiff’s favor on

this evidence.   In addition, the forecast of evidence also shows that a

thorough PREA investigation regarding the incident was conducted and that

Defendant James found that the incident did not occur. As such, the Court

will grant summary judgment on Plaintiff’s Eighth Amendment claim against

Defendants Morris and Davis.

      C.    Failure to Protect Claim against Defendant Watkins

      Claims under 42 U.S.C. § 1983 based on an alleged failure to protect

fall within the Eighth Amendment’s prohibition against cruel and unusual

punishment. The negligent failure to protect an inmate from assaults by

other prisoners, or by other prison guards, does not rise to the level of an

unconstitutional violation. Davidson v. Cannon, 474 U.S. 344, 348 (1986).

To show deliberate indifference, a plaintiff must show that the prison official

had actual knowledge of an excessive risk to the plaintiff’s safety. Danser v.

Stansberry, 772 F.3d 340, 346 (4th Cir. 2014) (citation omitted). In other

words, the prison official “must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and

he must also draw the inference.”     Farmer v. Brennan, 511 U.S. 825, 837

(1994).




                                      16

       Case 1:19-cv-00034-MR Document 43 Filed 09/13/21 Page 16 of 19
      Plaintiff alleged that he wrote Defendant Watkins before and after the

assault regarding staff sexual abuse. Plaintiff further alleged that Defendant

Watkins knew what was going to happen to Plaintiff and encouraged “them”

to attack Plaintiff. The uncontroverted forecast of evidence, however, shows

that had any such communications been made they would have been

documented in the investigatory materials, but none were. As such, Plaintiff

has failed to forecast evidence from which a reasonable jury could find that

Defendant Watkins was deliberately indifferent to an excessive risk to

Plaintiff’s safety. Moreover, the forecast of evidence shows that no such

assault occurred. Defendant Watkins cannot be held liable for the failure to

protect Plaintiff from an assault that did not occur. No genuine issue of fact

remains as to this claim and the Court will grant summary judgment for

Defendant Watkins based on the alleged failure to protect.

      D.    Retaliation Claim against All Defendants

An inmate has a clearly established First Amendment right to be free from

retaliation for filing grievances. See Booker v. S.C. Dep’t of Corrs., 855 F.3d

533, 540 (4th Cir. 2017). Plaintiff claims that Defendants’ alleged conduct

was done in retaliation for Plaintiff’s numerous complaints and grievances

and for Plaintiff providing information regarding staff bringing contraband,

cell phones, and drugs into the prison.      There is, however, no relevant


                                      17

       Case 1:19-cv-00034-MR Document 43 Filed 09/13/21 Page 17 of 19
forecast of evidence of any such retaliatory action. On this forecast of

evidence no reasonable jury could find that the complained of conduct ever

occurred. There can be no retaliatory motive for conduct that did not occur.

As such, there is no genuine issue for trial on this claim and it will be

dismissed as to all Defendants.

     E.    Qualified Immunity

     “Qualified immunity protects officers who commit constitutional

violations but who, in light of clearly established law, could reasonably

believe that their actions were lawful.” Henry v. Purnell, 652 F.3d 524, 531

(4th Cir. 2011) (en banc). “To determine whether an officer is entitled to

qualified immunity, the court must examine (1) whether the plaintiff has

demonstrated that the officer violated a constitutional right and (2) whether

that right was clearly established at the time of the alleged violation.” E.W.

ex rel. T.W. v. Dolgos, 884 F.3d 172, 178 (4th Cir. 2018) (internal quotation

marks omitted).    The doctrine of qualified immunity “gives government

officials breathing room to make reasonable but mistaken judgments and

protects all but the plainly incompetent or those who knowingly violate the

law.” Smith v. Ray, 781 F.3d 95, 100 (4th Cir. 2015) (internal quotation

marks omitted).




                                      18

       Case 1:19-cv-00034-MR Document 43 Filed 09/13/21 Page 18 of 19
      Here, because Plaintiff has not forecasted evidence that Defendants

violated a constitutional right, Defendants are also entitled qualified immunity

on Plaintiff’s individual capacity claims.           The Court, therefore, grants

summary judgment for Defendants on this ground as well.

VI.   CONCLUSION

      For all the foregoing reasons, Defendants’ motion for summary

judgment is granted.

                                   ORDER
      IT IS, THEREFORE, ORDERED that Defendants’ Motion for Summary

Judgment [Doc. 36] is GRANTED.

      The Clerk is respectfully instructed to substitute the true full names of

Defendants as follows: (1) Nicholas Davis for FNU Davis; (2) Bradley Morris

for FNU Morris; (3) Jeffrey James for FNU James; and (4) Mark Ervin for

FNU Ervin.

      The Clerk is respectfully instructed to terminate this action.

      IT IS SO ORDERED.

                            Signed: September 13, 2021




                                         19

       Case 1:19-cv-00034-MR Document 43 Filed 09/13/21 Page 19 of 19
